MEMORANDUM OPINION
                                          No. 04-10-00255-CR

                                         Edward GONZALES,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 08-1314-CR
                           Honorable Dwight E. Peschel, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 6, 2011

AFFIRMED

           Edward Gonzales pled guilty to one count of aggravated sexual assault of a child, and

received ten years’ deferred adjudication. The State filed a motion to adjudicate guilt and revoke

community supervision alleging Gonzales committed eighteen violations of the conditions of his

probation. Gonzales pled “true” to several of the alleged violations. The trial court found the

alleged violations were true, and proceeded to adjudicate Gonzales guilty of aggravated sexual

assault of a child; the court also noted Gonzales’s prior plea of “true” to an alleged enhancement
                                                                                    04-10-00255-CR


for a prior felony conviction and found the enhancement to be true. The court sentenced

Gonzales to 25 years’ imprisonment. Gonzales now appeals the trial court’s judgment. We

affirm.

          Gonzales’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Gonzales with a copy of the brief and motion

to withdraw, and informed him of his right to review the record and file his own pro se brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Gonzales did

not file a pro se brief.

          After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed.

See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.

          No substitute counsel will be appointed. Should Gonzales wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.



                                                -2-
                                                                                     04-10-00255-CR


P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3.       Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                 Phylis J. Speedlin, Justice

DO NOT PUBLISH




                                                -3-